Citation Nr: 0825944	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-48 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to an initial compensable rating for residual 
sciatica of the right lower extremity.  

3.  Entitlement to an initial compensable rating for residual 
sciatica of the left lower extremity.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
March 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.




FINDINGS OF FACT

1.  Forward flexion of the thoracolumbar (thoracic and 
lumbar) segment of the veteran's spine is not 30 degrees or 
less; he also does not have ankylosis and has not experienced 
any incapacitating episodes - meaning periods of acute signs 
and symptoms due to his disc disease (intervertebral disc 
syndrome (IVDS)) requiring bed rest prescribed by a physician 
and treatment by a physician.

2.  The veteran does not have mild incomplete paralysis of 
the sciatic nerve in either lower extremity.  

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Codes (DCs) 5237, 5243 (2007).

2.  The criteria are not met for an initial compensable 
rating for the residual sciatica of the right lower 
extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DC 8250 (2007).

3.  The criteria are not met for an initial compensable 
rating for the residual sciatica of the left lower extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, DC 8250 (2007).

4.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in May 
2004, January 2008, and May 2008, the RO and AMC advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued that first VCAA notice letter prior to 
initially adjudicating the veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, even though the Vasquez-Flores' decision was not issued 
until recently, the veteran has received VCAA notice in May 
2008, on remand, specifically tailored to comply with this 
decision, although this notice was not sent prior to the 
rating decision on appeal, which was issued four years before 
the decision in Vazquez.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court held that 
this type of post-adjudicatory notice error (i.e., providing 
this required notice after the initial adjudication of the 
claim) is presumed prejudicial and that it is incumbent upon 
VA, not the veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it will not affect the essential fairness 
of the adjudication.  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the post-adjudicatory 
notice error will not affect the essential fairness of the 
adjudication because the diagnostic criteria used to 
determine the relative severity of the veteran's low back and 
residual sciatica disabilities, and the requirements for a 
TDIU, were explained to him in the November 2005 statement of 
the case (SOC), in addition to in the May 2008 notice letter 
mentioned.  A reasonable person could be expected to read and 
understand these criteria, and that evidence showing his 
disabilities meet the requirements for higher ratings, and 
TDIU, is needed for increases to be granted.  Certainly then, 
he has the requisite actual knowledge of the evidence needed 
to support his claims.  The May 2008 notice letter informed 
him that he could submit evidence showing the effect his 
disabilities' worsening has had on his employment and daily 
life.  He and his representative also testified about these 
effects during the August 2007 hearing, and in various 
written statements they have submitted at other times during 
the course of this appeal.

It equally deserves mentioning that an earlier, March 2006, 
letter also had informed the veteran of the disability rating 
and downstream effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since providing the veteran the Dingess letter in 
March 2006 and the additional VCAA notices in January and May 
2008, including concerning Vazquez, the RO and AMC have gone 
back and readjudicated his claims in the April 2008 
supplemental SOC (SSOC).  This is important to note because 
the Federal Circuit Court has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So if there even arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See again Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), private medical 
records, Social Security Administration (SSA) records, and VA 
medical records - including the report of his VA 
compensation examinations, including the report of the most 
recent one in February 2008 following the Board's January 
2008 remand to assess the relative severity of the 
disabilities at issue and their affect on the veteran's 
unemployability.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The veteran recently indicated in a July 2008 
response to the most recently issued April 2008 SSOC that he 
had no other information or evidence to submit.  He therefore 
asked the AMC to return his case to the Board for further 
appellate consideration as soon as possible.  So as there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its January 
2008 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Low Back Claim

With regard to the veteran's low back disability, where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent Court 
decision, however, held that in determining the present level 
of disability for any increased-evaluation claim, the Board 
must consider the application of "staged" ratings.  See 
Hart v. Mansfield, 21 Vet App 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 20-percent disabling under DC 5237 (formerly DC 
5295), for lumbosacral strain.  38 C.F.R. § 4.71a.  Since, 
however, he has a diagnosis of degenerative disc disease 
(DDD), the Board will also consider DC 5243, for 
intervertebral disc syndrome (IVDS).

Back disabilities are rated under  the General Rating Formula 
for Diseases and Injuries of the Spine, which provides for a 
20 percent evaluation when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for the 30 percent evaluation do not pertain to the 
thoracolumbar spine, which is the location of the veteran's 
disability.  A 40 percent evaluation requires forward flexion 
of the thoracolumbar spine of 30 degrees or less; or, there 
is favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  As will be 
explained, the veteran is able to move his back, therefore, 
by definition he does not have ankylosis.

Under DC 5243, for IVDS, the disability can be rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine or according to the Formula for Rating 
IVDS based on Incapacitating Episodes.  Under the Formula for 
Rating IVDS based on Incapacitating Episodes, a 20 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the last 12 months.  A 40 percent 
evaluation is warranted when there are incapacitating episode 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Note (1) (2007).  There is no evidence the veteran has ever 
had such an incapacitating episode.  Therefore, DC 5243 does 
not provide a basis for increasing his rating.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

The veteran had a VA examination in April 2003.  He reported 
retiring from his job as a friction crane operator because he 
had bilateral lower extremity weakness.  The examiner noted 
that a May 2001 post myelogram CT scan showed degenerative 
disc disease with a disc protrusion at L3-L4 and possible 
nerve impingement of the left L4 nerve root.  An MRI in 
February 2003 later revealed there was no definite evidence 
of focal nerve root compression at any level.  The veteran 
reported constant lumbosacral pain that was moderate in 
intensity and sharp.  He described pain that radiated to the 
back of his lower extremities.  His pain was worsened by 
bending lifting, or prolonged walking, or marinating static 
postures.  The examiner noted the veteran had a functional 
capacity evaluation in January 2002, which indicated he had a 
sedentary light physical level of functioning.  

On objective physical examination, the evaluating physician 
concluded the veteran did not have any associated neurologic 
symptoms.  His forward flexion was to 70 degrees (90 degrees 
is normal), his extension was to 20 degrees (30 degrees is 
normal), right lateral bending was to 15 degrees (30 degrees 
is normal), and left lateral bending was to 10-15 degrees (30 
degrees is normal).  See 38 C.F.R. § 4.71a, Plate V.  He had 
mild paravertebral spasm.  The examiner found no evidence of 
compressive radiculopathy or myelopathy.  The examiner 
concluded the veteran' evaluation was also consistent with 
diabetic peripheral neuropathy, involving the bilateral upper 
and lower extremities.  

The veteran had another VA examination in June 2004.  He 
reported using a cane.  He described constant pain that ran 
from his neck to his feet.  The examiner noted the veteran 
had diabetic neuropathy.  His back pain increased with 
bending, lifting, prolonged standing, or walking.  He 
described no other effects of his condition on his usual 
occupation or daily activities. 

On objective physical examination, the veteran walked with a 
non-antalgic gait.  He carried his cane.  His forward flexion 
was to 40 degrees, his extension was to 10 degrees, and his 
right and left side bending was to 15 degrees bilaterally, 
but with increased pain on left side bending.  He was tender 
to palpation along the paravertebral region in the lower 
lumbar spine.  Unsteadiness prevented him from performing toe 
and heel walking.  Neurological evaluation showed a 
"stocking type" loss of sensation in both lower legs.  He 
had weakness of 4/5 in all muscle groups tested, and his 
reflexes were depressed.  An x-ray showed multi-level 
significant degenerative disc disease with a grade I 
spondylolisthesis at L4-5, and severe degenerative changes at 
L4-5 and L5-S1.

The veteran had yet another VA examination later that year, 
in December 2004.  He reported constant back pain, primarily 
localized across the lumbosacral region, which was dull and 
achy, with an occasional sharp component.  The pain 
intermittently radiated into his lower extremities.  
Strenuous physical activity or prolonged static postures 
exacerbated his pain.  

Upon examination, his flexion was to 80 degrees, extension 
was to 15-20 degrees, right lateral bending was to 20 
degrees, left lateral bending was to 10 degrees, rotational 
movements were to 10 degrees.  There was no evidence of 
incoordination or weakness, and fatigability could not be 
assessed since he refused to cooperate with repeated testing.  

During another VA examination in September 2006, the veteran 
reported receiving acupuncture treatments once a month for 
pain relief.  He indicated there had been no significant 
change in his status since he was last seen by the examining 
physician in December 2004.  His pain was "manageable," so 
long as he received his monthly acupuncture treatments.  Yard 
work and other strenuous physical activities exacerbated his 
pain.  He described his pain as sharp and radiating down both 
legs.  He reported occasional incapacitating attacks, 
approximately five to six times a year.  The examiner noted 
the veteran had peripheral neuropathy, secondary to diabetes 
mellitus.  He was able to perform his activities of daily 
living independently, but not without pain.  He did not 
report any symptoms indicative of underlying myelopathy, such 
as bladder or bowel problems.  

Upon examination, his muscle strength was limited, at 4/5.  
Sensory examination revealed multimodality sensory impairment 
in the glove and stocking distribution in his upper and lower 
extremities.  He was unable to perform tandem, heel, or toe 
walk secondary to pain of exacerbation.  His Romberg sign was 
indicative of postural instability.  Mild loss of lumbar 
lordosis was noted, and there was mild diffuse tenderness 
along the spine and mild paravertebral spasm.  His flexion 
was 80 degrees, extension was 15 degrees, right lateral 
bending was 15 degrees, and left lateral bending was 
approximately 10 to 15 degrees.  Rotational movements were 
approximately 10 degrees in each direction.  He reported pain 
on extremes of all ranges of motion, which increased with 
repetition.  There was evidence of mild fatigability upon 
repeated testing, but no evidence of associated 
incoordination or weakness.  The examiner diagnosed chronic 
low back pain with sciatica in both lower extremities, most 
likely secondary to degenerative disc disease.  


The examiner concluded the veteran's disability had not 
changed significantly since December 2004 (his prior VA 
examination).  The examiner also noted the veteran's 
examination suggested peripheral neuropathy because he had 
diabetes mellitus and vitamin B12 deficiency.  

The veteran most recently had a VA examination in February 
2008, as directed in the Board's January 2008 remand, partly 
to assess the severity of his low back disability and 
associated sciatica versus the impairment attributable to his 
diabetes and associated peripheral neuropathy.  He reported 
constant pain in his lower back, and sciatica pain from the 
back of his legs to his knees.  The examiner observed that 
the veteran only reported pain when he sat down, and that 
this was not radiculopathy and actually had nothing to do 
with his lumbosacral spine disability.  He did not take any 
oral medications, but received acupuncture treatments once a 
month.  He had severe diabetic neuropathy in his lower 
extremities, which the examiner again emphasized had nothing 
to do with the veteran's low back disability.  He did not 
have bowel, bladder, or sexual dysfunction.  He did not 
report incapacitating events, but stated that some days it 
was difficult for him to get out of bed, due to leg pain from 
the diabetic neuropathy.  Flare ups were located in his 
low back.  He used a cane and wore a back brace.  He tried to 
be active in an effort to lose weight and became involved in 
a swimming program.  

The examiner opined that the veteran was morbidly obese and 
had difficulty getting out of his chair.  He moved slowly and 
used his arms and cane to rise from the chair.  He did not 
indicate any spinous or paraspinous tenderness.  There was no 
muscle spasm.  His gait abnormality was attributed to 
arthritic hips and peripheral neuropathy.  His forward 
flexion was to 70 degrees, and his extension was to 
30 degrees.  Repeated flexion and extension produced pain and 
weakness, but not fatigue.  He had 20 degrees of right and 
left lateral flexion.  He had 30 degrees of right and left 
lateral rotation.  He had pain upon repetitive lateral and 
rotational movements.  He did not indicate radicular pain in 
his legs or sensory deprivation of the lower extremities.  
The examiner reiterated the veteran's sciatic pain was not a 
radicular pain (from his low back disability).  And as 
evidence of this, the examiner cited an MRI from March 2004 
showing no nerve encroachment.  The examiner diagnosed 
degenerative disc disease of the lumbar spine without 
indication of extremity radiculopathy.

The examiner concluded the veteran had polyneuropathy in his 
lower extremities, primarily due to his diabetes.  The 
sciatic nerve pain was due to his obesity, a sitting position 
produced pressure on his sciatic nerves, which can cause 
sciatica.  The examiner further stated that the sciatica was 
not of radicular origin, and this conclusion, he stated, was 
confirmed by the MRI mentioned and an EMG.  The examiner said 
the veteran's degenerative disc disease was severe, and that 
it caused him much discomfort and limited his ranges of 
motion.  The examiner's discussion of the veteran's 
employability is discussed in the section of this decision 
that addresses his TDIU claim.  

VA medical records show treatment for the veteran's low back 
disability, including his monthly acupuncture treatments.  
None of the records contain measurements of the veteran's 
ranges of motion.  

The veteran's low back disability does not meet the criteria 
for a higher 40 percent evaluation under DC 5237.  His 
forward flexion, while limited, is not 30 degrees or less.  
Additionally, he does not have ankylosis of his thoracolumbar 
spine.  Therefore, his low back disability does not meet the 
requirements for a higher 40 percent evaluation under DC 
5237.  And, as mentioned, although he says there are days 
when he has difficulty getting out of bed, there is no 
indication that his physicians have ever prescribed bed rest 
as treatment for his low back disability, much less to the 
required frequency to otherwise warrant assigning a higher 
rating under DC 5243 for his disc disease.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet App 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  However, the veteran's 
symptoms have never met the requirements for a higher rating 
at any time since one year prior to filing his current claim, 
so the Board cannot stage his rating.

For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lower Extremity Sciatica

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

The veteran asserts that he is entitled to higher ratings for 
his service-connected sciatica of the right and left lower 
extremities, currently evaluated as noncompensable (i.e., 0-
percent disabling) under DC 8520, for paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a.  Under DC 8520, a higher 
10 percent rating is warranted for mild incomplete paralysis 
of the sciatic nerve.  Id.  



The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

As mentioned, the veteran had a VA examination in June 2003.  
His muscle tone was normal and symmetric, bilaterally.  He 
had some diffuse weakness, with a strength of 4/5 in all 
muscle groups tested.  His reflexes were depressed.  
Neurological evaluation showed a stocking type loss of 
sensation in both lower extremities.  

During his December 2004 VA examination, the veteran reported 
experiencing bilateral sciatica on a daily basis, with 
occasional numbness and paresthesia traveling down the back 
of his legs.  He also reported burning dysesthetic pain on 
the anterior aspects of both thighs and anterior aspects of 
both shins.  The examiner noted that an EMG and nerve 
conduction study (NCS) performed in January 2001 was 
suggestive of sensory polyneuropathy.  The examiner concluded 
that the distal paresthesias involving both feet in the 
stocking distribution were secondary to diabetic peripheral 
neuropathy, not sciatica.  The examiner stated there was no 
focal weakness associated with radiculopathy.  The examiner 
repeatedly stated that the veteran's examination was 
inconsistent due to the coexisting conditions of peripheral 
neuropathy (from the diabetes) and sciatica.  



In February 2008, the veteran had another VA examination - 
as had been directed in the Board's January 2008 remand, 
partly to assess the severity of the symptoms (e.g., pain, 
decreased sensation, etc.) that are referable to his lower 
extremities versus those caused by his diabetic peripheral 
neuropathy.  Concerning this, the examiner concluded the 
veteran's sciatic pain was not radiculopathic in nature, 
i.e., not primarily due to his service-connected low back 
disability but, instead, the result of his morbid obesity and 
diabetic complications (referring to the residual peripheral 
neuropathy).  The examiner did not describe any paralysis, 
complete or incomplete, of the sciatic nerve attributable to 
the low back disability.

There is no medical evidence of record indicating the veteran 
has incomplete paralysis of the sciatic nerve in either lower 
extremity.  Reviewing the evidence, the Board finds that the 
overall disability picture for his bilateral sciatica does 
not more closely approximate the requirements for a 
compensable rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against these claims.  
38 C.F.R. § 4.3.  

Since, as mentioned, the present appeal arises from the 
initial ratings assigned following the grant of service 
connection, it is not the present level of disability that is 
the only concern, rather, the entire period since the 
effective date of the award is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings - that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because his has been, at most, noncompensably disabled 
from the sciatica during the entire period at issue.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability:  that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

The veteran has three service connected disabilities:  the 
low back disability rated as 20-percent disabling and 
residual sciatica of the left and right lower extremities, 
each assigned a noncompensable (0 percent) evaluation.  His 
combined disability rating is 20 percent.  38 C.F.R. § 4.25.  
Therefore, the threshold minimum percentage requirements of 
38 C.F.R. § 4.16(a) are not met.  Moreover, the Board finds 
no basis for an extra-schedular award of a TDIU under 
38 C.F.R. § 4.16(b) and § 3.321(b)(1).  

The RO obtained the veteran's SSA records, which show that he 
is disabled due to his service-connected back condition and 
his non-service-connected coronary artery disease, status 
post coronary artery bypass grafting, peripheral neuropathy, 
and hypertension.  SSA determined that he has been disabled 
since November 2000.  

The veteran reported that he has not worked since 2000, when 
he retired from his position as a friction crane operator.  
Current VA treatment records reveal no significant worsening 
of his service-connected low back condition over the years.  
There are no findings of unemployability due to his service-
connected low back condition.  His post-service medical 
records do not show that he is unable to work due to his 
service-connected disabilities.  

In conjunction with his application for SSA disability 
benefits, the veteran had a functional capacity evaluation in 
January 2002.  It indicated that he had a sedentary light 
physical level of functioning and recommended that he limit 
his physical exertion, especially lifting, to less than 20 
pounds.  The SSA granted his disability claim secondary to 
his back disability in March 2003.

In April 2004, VA received a letter from the veteran's union, 
stating that in order to continue working as a heavy 
equipment operator, he needed a letter of release from his 
physician.  

As already alluded to, in February 2008 the veteran had a VA 
examination at the Board's remand request, partly for a 
medical opinion concerning whether his service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment.  The examiner designated to 
make this important determination concluded the veteran's 
physical malaise is made worse by his heart disease, 
subsequent bypass surgery, and because of his diabetes and 
residual peripheral neuropathy, rather than his lumbar spine 
disability and associated sciatica.  The examiner explained 
that the veteran is "definitely not physically employable in 
any kind of physical work."  However, the examiner 
considered the veteran to be "quite intelligent" and stated 
that he would work well in some kind of sedentary employment.  
The veteran's indication that he wanted to keep busy and that 
he was trying to lose weight indicated to the examiner that 
he would "certainly" be capable of sedentary employment.  

There is no disputing the veteran's service-connected 
disabilities - and in particular his low back condition, 
preclude him from engaging in some types of work (i.e., the 
more physically demanding type jobs).  But there is no 
indication his disabilities, and in particular his low back 
condition, prevent him from successfully engaging in other 
types of work that is nonetheless still substantially 
gainful.  As the Court has stated, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, as mentioned, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude his service-
connected disabilities preclude substantially gainful 
employment since there is evidence expressly indicating he 
was determined by SSA to be disabled because of his service-
connected disabilities but in combination with several 
conditions unrelated to his military service (i.e., not 
service connected).  Accordingly, the weight of the evidence 
is against his claim for a TDIU under both 38 C.F.R. 
§ 4.16(a) and (b).  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
But the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for concluding the veteran was 
unable to secure and follow a substantially gainful 
occupation due to a service-connected disability.  The Court 
held that where there is plausible evidence that a claimant 
is unable to secure and follow a substantially gainful 
occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the Compensation & Pension (C&P) 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unemployability based on the 
current service-connected disabilities alone, and the 
evidence on file has been found to provide probative evidence 
against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  And when, as here, 
the preponderance of the evidence is against the claim, the 
evidence necessarily is not in relative equipoise to apply 
the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.3.  The 
veteran does not meet the threshold minimum percentage 
criteria of 38 C.F.R. § 4.16(a) and the evidence does not 
otherwise demonstrate an inability to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities to warrant application of § 4.16(b) for extra-
schedular consideration.  Therefore, the appeal is denied.




ORDER

The claim for a rating higher than 20 percent for the low 
back disability is denied. 

The claim for an initial compensable rating for the sciatica 
in the right lower extremity is denied.  

The claim for an initial compensable rating for the sciatica 
in the left lower extremity is denied.  

The claim for a TDIU is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


